718 F.2d 155
Timothy J. ADAMS, Petitioner-Appellant,v.O.J. KELLER, Commissioner;  United States Parole Commission,Respondent-Appellees.
No. 81-5513.
United States Court of Appeals,Sixth Circuit.
Sept. 23, 1983.

Appeal from the United States District Court for the Western District of Tennessee;  Odell Horton, Judge.

ORDER

1
A majority of the Judges of this Court in regular service have voted for rehearing of this case en banc.  Sixth Circuit Rule 14 provides as follows:


2
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this Court, to stay the mandate and to restore the case on the docket as a pending appeal.


3
Accordingly, it is ORDERED that the previous decision and judgment of this Court, 713 F.2d 1195, is vacated, issuance of the mandate is stayed and this case is restored to the docket as a pending appeal.  The Clerk will direct the parties concerning the filing of supplemental briefs.